UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-51940 FSP Galleria North Corp. (Exact name of registrant as specified in its charter) Delaware 20-1641289 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Edgewater Place, Suite 200 Wakefield, MA 01880-6210 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[ X ] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES[] NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[] NO[ X ] The number of shares of common stock outstanding was 1 and the number of shares of preferred stock outstanding was 860,each as of April 30, 2010. FSP Galleria North Corp. Form 10-Q Quarterly Report March 31, 2010 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 4 Notes to Consolidated Financial Statements 5-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Item 4T. Controls and Procedures 12 Part II. Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. FSP Galleria North Corp. Consolidated Balance Sheets (Unaudited) March 31, December 31, (in thousands, except shares and par value amounts) Assets: Real estate investments, at cost: Land $ $ Building and improvements Fixtures and equipment 69 69 Less accumulated depreciation Real estate investments, net Cash and cash equivalents Tenant rent and other receivable, less allowance for doubtful accounts of $206 and $196, respectively 42 77 Prepaid expenses and other assets 40 31 Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued expenses $ $ Total liabilities Commitments and Contingencies: - - Stockholders’ Equity: Preferred Stock, $.01 par value, 860 shares authorized, issued and outstanding, aggregate liquidation preference $86,000 at March 31, 2010 and December 31, 2009 - - Common Stock, $.01 par value, 1 share authorized, issued and outstanding - - Additional paid-in capital Distributions in excess of retained earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 2 FSP Galleria North Corp. Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, (in thousands, except share and per share amounts) Revenues: Rental $ - $ Total revenue - Expenses: Rental operating expenses Real estate taxes and insurance Depreciation and amortization Total expenses Income (loss) before interest income ) Interest income 7 13 Net income (loss) attributable to preferred stockholders $ ) $ Weighted average number of preferred shares outstanding, basic and diluted Net income (loss) per preferred share, basic and diluted $ ) $ See accompanying notes to consolidated financial statements. 3 FSP Galleria North Corp. Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net (loss) income to net cash used for operating activities: Depreciation and amortization Amortization of favorable real estate leases - 75 Increase in bad debt reserve 10 - Changes in operating assets and liabilities: Tenant rent receivable 25 (6 ) Step rent receivable - 8 Prepaid expenses and other assets (9 ) 3 Accounts payable and accrued expenses ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Purchase of real estate assets ) - Net cash used for investing activities ) - Cash flows from financing activities: Distributions to stockholders - ) Net cash used for financing activities - ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 FSP Galleria North Corp. Notes to Consolidated Financial Statements (Unaudited) 1. Organization, Basis of Presentation, Financial Instruments and Recent Accounting Pronouncements Organization FSP Galleria North Corp. (the “Company”) was organized on September 21, 2004 as a corporation under the laws of the State of Delaware to purchase, own and operate a sixteen-story Class “A” office tower containing approximately 379,518 rentable square feet of space located on approximately 4.8 acres of land in Dallas, Texas (the “Property”).The Company acquired the Property on October 14, 2004.Franklin Street Properties Corp. (“Franklin Street”) (NYSE Amex: FSP) holds the sole share of the Company’s common stock, $.01 par value per share (the “Common Stock”).Between December 2004 and August 2005, FSP Investments LLC (member, FINRA and SIPC), a wholly-owned subsidiary of Franklin Street, completed the sale on a best efforts basis of 860 shares of preferred stock, $.01 par value per share (the “Preferred Stock”) in the Company.FSP Investments LLC sold the Preferred Stock in a private placement offering to “accredited investors” within the meaning of Regulation D under the Securities Act of 1933. All references to the Company refer to FSP Galleria North Corp. and its consolidated subsidiaries, collectively, unless the context otherwise requires. Basis of Presentation The unaudited consolidated financial statements of the Company include all the accounts of the Company and its wholly owned subsidiaries.These financial statements should be read in conjunction with the Company's financial statements and notes thereto contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Securities and Exchange Commission (the “SEC”). The accompanying interim financial statements are unaudited; however, the financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America for interim financial information and in conjunction with the rules and regulations of the SEC.Accordingly, they do not include all of the disclosures required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting solely of normal recurring matters) necessary for a fair presentation of the financial statements for these interim periods have been included.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010 or for any other period. Financial Instruments The Company estimates that the carrying value of cash and cash equivalents approximate their fair values based on their short-term maturity and prevailing interest rates. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued a pronouncement establishing the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied in the preparation of financial statements in conformity with GAAP. The standard explicitly recognizes rules and interpretive releases of the SEC under federal securities laws as authoritative GAAP for SEC registrants. This standard is effective for financial statements issued for fiscal years and interim periods ending after September 15, 2009. The Company has adopted this standard in accordance with GAAP. In May 2009, the FASB issued a pronouncement which sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This pronouncement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. This disclosure should alert all users of financials statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented. The Company is adhering to the requirements of this pronouncement which was effective for financial periods ending after June 15, 2009. 5 FSP Galleria North Corp. Notes to Consolidated Financial Statements (Unaudited) 2. Income Taxes The Company has elected to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the "Code").As a REIT, the Company generally is entitled to a tax deduction for dividends paid to its stockholders, thereby effectively subjecting the distributed net income of the Company to taxation at the shareholder level only.The Company must comply with a variety of restrictions to maintain its status as a REIT.These restrictions include the type of income it can earn, the type of assets it can hold, the number of stockholders it can have and the concentration of their ownership, and the amount of the Company’s income that must be distributed annually. Accrued interest and penalties will be recorded as income tax expense, if the Company records a liability in the future.The Company’s effective tax rate was not affected by the adoption.The Company files income tax returns in the U.S. federal jurisdiction and State of Texas jurisdiction.The statute of limitations for the Company’s income tax returns is generally three years and as such, the Company’s returns that remain subject to examination would be primarily from 2006 and thereafter. 3. Related Party Transactions The Company has in the past engaged in and currently engages in transactions with a related party, Franklin Street, and its subsidiaries FSP Investments LLC and FSP Property Management LLC (collectively “FSP”).The Company expects to continue to have related party transactions with FSP in the form of management fees paid to FSP to manage the Company on behalf of its stockholders.FSP Property Management LLC currently provides the Company with asset management and financial reporting services.The asset management agreement between the Company and FSP Property Management LLC requires the Company to pay FSP Property Management LLC a monthly fee equal to one percent (1%) of the gross revenues of the Property.The asset management agreement between the Company and FSP Property Management LLC may be terminated by either party without cause at any time, upon at least thirty (30) days written notice, effective at the end of the notice period.For the three months ended March 31, 2010 and 2009, management fees paid were $0 and $28,000, respectively. Franklin Street is the sole holder of our one share of Common Stock that is issued and outstanding.Subsequent to the completion of the private placement of the Preferred Stock in August 2005, Franklin Street has not been entitled to share in earnings or any dividend related to the Common Stock of the Company. 4. Net Income Per Share Basic net income per share is computed by dividing net income by the weighted average number of shares of Preferred Stock outstanding during the period.Diluted net income per share reflects the potential dilution that could occur if securities or other contracts to issue shares were exercised or converted into shares.There were no potential dilutive shares outstanding at March 31, 2010 and 2009. 5. Segment Reporting The Company operates in one industry segment, which is real estate ownership of commercial property.The Company owned and operated the Property for all periods presented. 6 FSP Galleria North Corp. Notes to Consolidated Financial Statements (Unaudited) 6. Cash Distributions The Company’s board of directors declared and paid cash distributions as follows: Quarter Paid Distributions Per Preferred Share Total Distributions First quarter of 2010 $
